IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      :    No. 450
                                            :
         ELECTRONIC FILING,                 :    JUDICIAL ADMINISTRATION
         TRANSMISSION AND REMAND            :    DOCKET
         OF RECORDS ON APPEAL               :


                                        ORDER


PER CURIAM

       AND NOW, this 13th day of November, 2015, the electronic filing, transmission
and remand of records on appeal through the PACFile appellate court electronic filing
system is hereby authorized, effective immediately. The applicable general rules of
court and court policies that implement the rules shall continue to apply to the filing,
transmission and remand of records on appeal regardless of whether a record is filed,
transmitted or remanded electronically through the PACFile system. After experience is
gained with electronic filing, transmission and remand of records on appeal, the
Pennsylvania Rules of Appellate Procedure shall be amended to incorporate, where
needed and as appropriate, procedures relating specifically to electronic filing,
transmission and remand of records on appeal. In the interim, electronic filing,
transmission and remand of records on appeal shall be governed by this Order and, to
the extent there are differences between the procedures described in this Order and
those prescribed by the Pennsylvania Rules of Appellate Procedure, the procedures
described in this Order shall apply.

              Electronic Filing, Transmission and Remand of Records

      (A)    The electronic filing, transmission or remand of a record through the
PACFile system by a court or other government unit shall constitute the filing,
transmission or remand of the record under the Pennsylvania Rules of Appellate
Procedure.

       (B)     The filing, transmission or remand of a record through the PACFile system
is effected when a court or other government unit utilizes the PACFile system to
electronically file, transmit or give notice of the remand or remittal of the record to a
court or other government unit.
      (C)     The date of the electronic filing, transmission or remand of a record
through the PACFile system by a court or other government unit shall be noted on the
docket of the filing, transmitting or remanding court or other government unit and on the
docket of the receiving court or other government unit.

      (D)    Any documents or filings sealed in a court or other government unit may
be electronically filed, transmitted or remanded through the PACFile system only in a
manner that restricts access to the sealed documents or filings to the court or other
government unit and registered users of the PACFile system who are authorized to view
the sealed documents or filings. Documents filed in camera in a court or other
government unit may not be electronically filed or transmitted through the PACFile
system.

       (E)     The appellate courts shall retain control over electronic access to records
electronically filed or transmitted through the PACFile system, and may exclude such
electronic access in whole or in part.

       (F)     For the purposes of Pa.R.A.P. 1921, in any appeal in which the record is
electronically filed or transmitted through the PACFile system, the documents and filings
electronically filed or transmitted thereby shall constitute original papers and exhibits.

       (G)    Upon the electronic filing, transmission or remand of a record through the
PACFile system, the record shall be considered to be in the possession of the receiving
court or other government unit until the record is electronically filed in, or transmitted to
another court or government unit, or notice of remand or remittal to another court or
other government unit is given.

      (H)    If a Rule of Appellate Procedure or court policy requires that a court file,
transmit, remand or remit a record to another court or other government unit, the filing,
transmission or notice of remand or remittal to the receiving court or other government
unit may also be effected through the PACFile system.

       (I)   If a Rule of Appellate Procedure or court policy requires that a court
provide notice by mail of the filing, transmission, remand or remittal of a record (as, for
example, in Pa.R.A.P. 1934), that court may instead provide electronic notice by means
of the PACFile system to a registered user of the system.

       (J)      The procedures described in this Order apply in lieu of those prescribed
by the Pennsylvania Rules of Appellate Procedure to the extent there are differences
between the procedures; otherwise, the Rules of Appellate Procedure continue to apply
with full force and effect.



                                             2